Exhibit 10.86

PURCHASE AGREEMENT

This PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
September 12, 2005, by and between Warp Technology Holdings, Inc., a Nevada
corporation d/b/a “Halo Technology Holdings” (“Purchaser”) on the one hand, and
Platinum Equity, LLC (the “David/ProfitKey Seller”), EnergyTRACS Acquisition
Corp. (the “Foresight Seller”) and Milgo Holdings, LLC (the “Process Seller” and
together with the David/ProfitKey Seller and the Foresight Seller, the
“Sellers”), on the other hand.

R E C I T A L S

A. The David/ProfitKey Seller owns 100% of the common stock, no par value per
share (the “David Stock”), of David Corporation, a California corporation
(“David”) and a 100% membership interest (the “ProfitKey Membership Interest”)
in ProfitKey International, LLC, a Delaware limited liability company
(“ProfitKey”).

B. The Foresight Seller owns 100% of the common stock, par value $0.01 per share
(the “Foresight Stock”), of Foresight Software, Inc., a Delaware corporation
(“Foresight”).

C. The Process Seller owns a 100% membership interest (the “Process Membership
Interest”) in Process Software, LLC, a Delaware limited liability company
(“Process” and together with David, ProfitKey and Foresight, the “Companies” and
any such one of them, as applicable, “Company”).

D. Each Seller desires to sell, respectively, the David Stock, the Foresight
Stock, the ProfitKey Membership Interest and the Process Membership Interest to
Purchaser, and Purchaser desires to purchase the David Stock, the Foresight
Stock, the ProfitKey Membership Interest and the Process Membership Interest
from Sellers, in each case on the terms and subject to the conditions of this
Agreement.

A G R E E M E N T

In consideration of the foregoing recitals and the respective covenants,
agreements, representations and warranties contained herein, the parties,
intending to be legally bound, agree as follows:

ARTICLE 1
DEFINITIONS

Unless otherwise defined, capitalized terms used herein shall have the following
meanings:

“Action” shall mean any action, claim, suit, litigation, proceeding, arbitration
or mediation.

“Agreement” shall have the meaning given to it in the Preamble.

“Allocated David Amount” shall have the meaning given to such term in
Section 2.3.

“Allocated Foresight Amount” shall have the meaning given to such term in
Section 2.3.

“Allocated Process Amount” shall have the meaning given to such term in
Section 2.3.

“Allocated ProfitKey Amount” shall have the meaning given to such term in
Section 2.3.

“Business” shall mean the business and operations of the applicable Company.

“Closing” shall have the meaning given to such term in Section 2.1 hereof.

“Closing Date” shall have the meaning given to such term in Section 2.1 hereof.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Companies” and “Company” shall have the meanings given to such terms in Recital
C to this Agreement.

“Contracts” shall mean all contracts, arrangements, licenses, Leases,
understandings, purchase orders, invoices and other agreements to which any of
the Companies is a party, whether written, oral, established through course of
dealing or otherwise.

“Damages” shall mean all claims, demands, losses, liabilities, obligations,
damages, expenses, including, without limitation, interest, penalties and
reasonable attorneys’, accountants’ and experts’ fees and costs of investigation
incurred as a result thereof.

“David” shall have the meaning given to such term in Recital A of this
Agreement.

“David Stock” shall have the meaning given to such term in Recital A of this
Agreement.

“Deposit” shall mean the (i) $100,000 deposit paid to the David/ProfitKey Seller
by Purchaser on August 8, 2005 pursuant to the letter agreement dated August 5,
2005 between the David/ProfitKey Seller and Purchaser and (ii) $900,000 paid to
the David/ProfitKey Seller by Purchaser upon the execution of this Agreement
pursuant to Section 2.4 hereof.

“Equity Interests” shall mean the David Stock, the Foresight Stock, the Process
Membership Interest and the ProfitKey Membership Interest.

“Employee Benefit Plan(s)” shall mean other than any obligations pursuant to any
Laws, (i) any Employee Welfare Plan or any Pension Plan, (ii) any
“multi-employer plan,” as defined in Section 4001(a)(3) of ERISA to which any of
the Companies has contributed or been obligated to contribute, and (iii) any
deferred compensation plan, severance pay, bonus plan, profit sharing plan,
stock option plan, employee stock purchase plan, and any other employee benefit
plan, agreement (other than employment agreements with individual Employees),
arrangement or commitment maintained by any of the Companies for the benefit of
Employees.

“Employee Welfare Plan” shall mean other than any obligations pursuant to any
Laws, any “employee welfare benefit plan,” as defined in Section 3(l) of ERISA,
which any of the Companies or any of their respective Subsidiaries sponsors, or
under which any Company or any Subsidiary thereof may incur any liability, and
which covers any Employees, including each multi-employer welfare benefit plan.

“Employees” shall have the meaning given to such term in Section 3.10(e) hereof.

“Encumbrances” shall mean any claim, lien, pledge, option, charge, mortgage,

security interest, restriction, encumbrance or other right of third parties,
whether voluntarily incurred or arising by operation of law and includes any
agreement to give any of the foregoing in the future.

“Environmental Laws” shall mean all applicable Laws (including consent decrees
and administrative orders) relating to the public health and safety and
protection of the environment, including those governing the use, handling,
storage, transportation and disposal or remediation of hazardous substances.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Financial Statements” shall have the meaning given to such term in
Section 3.9(a) hereof.

“Foresight” shall have the meaning given to such term in Recital B of this
Agreement.

“Foresight Stock” shall have the meaning given to such term in Recital B of this
Agreement.

“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States of America, consistently applied.

“Governmental Authority” shall mean (i) any nation, state, county, city or other
jurisdiction of any nature, (ii) any federal, state, local, municipal, foreign
or other government (or any department, agency, or political subdivision
thereof), (iii) any governmental or quasi-governmental authority of any nature,
or (iv) any body exercising executive, legislative, judicial, regulatory or
administrative actions of or pertaining to government.

“Indebtedness” shall mean (i) any liability for borrowed money, (ii) any
liability arising from a guarantee of another Person’s borrowed money, (iii) a
promissory note or similar instrument of indebtedness, and (iv) any liability
for the payment of purchase price from past acquisitions of any of the Companies
or any Subsidiary thereof, or past acquisitions of other businesses by any of
the Companies or any Subsidiary thereof.

“Indemnitee” shall have the meaning given to such term in Section 6.2(c) hereof.

“Indemnitor” shall have the meaning given to such term in Section 6.2(c) hereof.

“Initial Payment” shall have the meaning given to such term in Section 5.10
hereof.

“Initial Payment Date” shall have the meaning given to such term in Section 5.10
hereof.

“Intellectual Property” shall mean (i) any and all trademarks, service marks,
trade

names, mask works, copyrights and patents (including registrations, licenses,
and applications pertaining thereto) owned by or licensed to any of the
Companies or any Subsidiary thereof, and (ii) any and all trade secrets,
discoveries, inventions, know-how and any and all other intellectual property
rights owned by or licensed to any of the Companies that are used by such
Company, other than standard licenses to use ordinary, commercially available
software and systems.

“knowledge of Seller”, “to Seller’s knowledge” and any similar phrase shall mean
(i) when referring to David, the actual knowledge of Rick Bigelow, Christian
Ruth, Adam Cooper and Dan Krasner, (ii) when referring to Foresight, the actual
knowledge of Joe Di Zazzo, Christian Ruth, Adam Cooper and Dan Krasner,
(iii) when referring to Process, the actual knowledge of Brian McDonald,
Christian Ruth, Adam Cooper and Dan Krasner and (iv) when referring to
ProfitKey, the actual knowledge of Joe Di Zazzo, Christian Ruth, Adam Cooper and
Dan Krasner.

“Laws” shall mean any and all case law, common law, and any and all federal,
state, local or foreign laws, statutes, rules, regulations, executive orders,
codes or ordinances enacted, adopted, issued or promulgated by any Governmental
Authority.

“Leased Real Property” shall have the meaning given to such term in
Section 3.11.

“Leases” shall mean all leases, subleases, licenses and other lease agreements,
together with all amendments, supplements and nondisturbance agreements
pertaining thereto, to which any of the Companies is a party and pursuant to
which any of the Companies leases, subleases or licenses any real property.

“Material Adverse Effect” shall mean any event, change, circumstance or effect
that has, or is reasonably likely to have, a material adverse effect on the
business, operations, financial condition, taken as a whole, of the respective
Company, other than any event, change, circumstance or effect relating (i) to
the United States economy in general, or the economy of any foreign country in
general in which the applicable Company participates, (ii) in general to the
industries in which the applicable Company operates and not specifically
relating to the applicable Company, (iii) financial, banking, or securities
markets (including any disruption thereof and any decline in the price of any
security or any market index), (iv) to the announcement of the Agreement or any
transactions contemplated hereunder, the fulfillment of the parties’ obligations
hereunder or the consummation of the transactions contemplated by this
Agreement, or (v) to any outbreak or escalation of hostilities or act of
terrorism involving the United States or any declaration of war by the U.S.
Congress.

“Material Contracts” shall have the meaning given to such term in
Section 3.12(a).

“Most Recent Balance Sheet” shall have the meaning given to such term in Section
3.9(a).

“Obligations” means any Indebtedness or other obligation of any nature, whether
secured, unsecured, recourse, nonrecourse, liquidated, unliquidated, accrued,
absolute, fixed, contingent, ascertained, unascertained, known, unknown or
otherwise.

“Ordinary Course” means the ordinary course of Business of the applicable
Company consistent with past custom and practice (including with respect to
quantity and frequency).

“Pension Plan” shall mean other than any obligations pursuant to any Laws, any
“employee pension benefit plan,” as defined in Section 3(2) of ERISA (including
any “multiemployer plan,” as defined in Section 3(37) of ERISA), which any of
the Companies sponsors or to which any of the Companies contributes or is
required to contribute, or under which any of the Companies may incur any
liability.

“Permits” shall mean all franchises, permits, licenses, qualifications,
rights-of-way, easements, municipal and other approvals, authorizations, orders,
consents and other rights from, and filings with, any Governmental Authority.

“Permitted Encumbrances” shall mean (i) tax liens with respect to taxes not yet
due and payable or which are being contested in good faith by appropriate
proceedings and for which appropriate reserves have been established in
accordance with GAAP, consistently applied; (ii) deposits or pledges made in
connection with, or to secure payment of, utilities or similar services,
workers’ compensation, unemployment insurance, old age pensions or other social
security obligations; (iii) purchase money security interests in any property
acquired by any of the Companies; (iv) interests or title of a lessor under any
Lease; (v) mechanics’, materialmen’s or contractors’ liens or encumbrances or
any similar lien or restriction for amounts not yet due and payable or which are
being contested in good faith; (vi) easements, rights-of-way, restrictions and
other similar charges and encumbrances not interfering with the Ordinary Course
of any of the Companies or materially detracting from the value of the assets of
any of the Companies; and (vii) source code escrows granted in favor of certain
customers.

“Person” means an individual, a partnership (general or limited), a corporation,
an association, a limited liability company, a joint stock company, a trust, an
estate, a joint venture or an unincorporated organization.

“Pre-Closing Tax Period” shall have the meaning given to such term in
Section 7.1 hereof.

“Proceeding” shall mean any demand, claim, suit, action, litigation,
investigation, audit, arbitration, administrative hearing or other proceeding of
any nature.

“Process” shall have the meaning given to such term in Recital C of this
Agreement.

“Process Membership Interest” shall have the meaning given to such term in
Recital C of this Agreement.

“ProfitKey” shall have the meaning given to such term in Recital A of this
Agreement.

“ProfitKey Membership Interest” shall have the meaning given to such term in
Recital A of this Agreement.

“Purchase Price” shall have the meaning given to such term in Section 2.3
hereof.

“Purchaser” shall have the meaning given to such term in the Preamble to this
Agreement.

“Purchaser’s 401(k) Plan” shall have the meaning given to such term in
Section 5.4(b) hereof.

“Purchaser’s FSA” shall have the meaning given to such term in Section 5.4(c)
hereof.

“Purchaser Sponsored Plan” shall have the meaning given to such term in
Section 5.4(a) hereof.

“Representative” shall mean any officer, director, principal, shareholder,
partner, member, attorney, accountant, advisor, agent, trustee, employee or
other representative of a party.

“Schedule Change” shall have the meaning given to such term in Section 5.11.

“Sellers” shall have the meaning given to such term in the Preamble to this
Agreement and “Seller” shall mean any one of them, as applicable.

“Sellers’ 401(k) Plan” shall have the meaning given to such term in
Section 5.4(b) hereof.

“Seller’s FSA” shall have the meaning given to such term in Section 5.4(c)
hereof.

“Subsidiary” and “Subsidiaries” shall have the meanings given to such terms in
Section 3.5(a) hereof.

“Subsidiary Interests” shall have the meaning given to such term in
Section 3.5(b) hereof.

“Tax(es)” shall mean all taxes, charges, fees, levies, duties, imposts or other
assessments or charges imposed by and required to be paid to any Governmental
Authority, including, without limitation, income, excise, property, sales, use,
transfer, gains, ad valorem or value added, stamp, payroll, windfall, profits,
gross receipts, employment, withholding, social security, workers’ compensation,
unemployment compensation, documentation, license, registration, customs duties,
tariffs, net worth and franchise taxes (including any interest, penalties or
additions attributable to or imposed on or with respect to any such assessment)
and any estimated payments or estimated taxes.

“Tax Audit” shall have the meaning given to such term in Section 7.4 hereof.

“Tax Return” shall mean any return, report, information return or other similar
document or statement (including any related or supporting information) filed or
required to be filed with any Governmental Authority in connection with the
determination, assessment or collection of any Tax or the administration of any
Laws, regulations or administrative requirements relating to any Tax, including,
without limitation, any information, return, claim for refund, amended return or
declaration of estimated Tax and all federal, state, local and foreign returns,
reports and similar statements.

“Tesseract Purchase Agreement” shall mean that certain Merger Agreement, dated
of even date herewith, between Purchaser, TAC/Halo, Inc. and the David/ProfitKey
Seller.

“Third Party Reimbursement” shall have the meaning given to such term in
Section 6.5 hereof.

“Transaction Bonus Agreements” shall have the meaning given to such term in
Section 5.10 hereof.

ARTICLE 2
PURCHASE AND SALE

2.1 Closing. The closing of the sale and purchase of the Equity Interests (the
“Close” or “Closing”) shall take place on September 30, 2005 (such date, the
“Closing Date”); provided that commensurate with the Closing, the transactions
contemplated by the Tesseract Purchase Agreement shall be consummated and
provided that as of such date, the conditions set forth in Section 8.1 (with
respect to Purchaser’s obligation to Close) and Section 8.2 (with respect to
Sellers’ obligation to Close) shall have been satisfied.

2.2 Purchase of the Equity Interests. On the Closing Date, the David/ProfitKey
Seller shall sell, assign and deliver the David Stock and the ProfitKey
Membership Interest, the Foresight Seller shall sell, assign and deliver the
Foresight Stock and the Process Seller shall sell, assign and deliver the
Process Membership Interest to Purchaser, and Purchaser shall purchase and
acquire the Equity Interests from the applicable Seller, free and clear of all
Encumbrances, other than those arising under applicable state and Federal
securities laws.

2.3 The Purchase Price. The purchase price for the Equity Interests shall equal
Twelve Million Dollars ($12,000,000) in cash (the “Purchase Price”). At Closing,
Purchaser shall pay to Sellers the Purchase Price, less the Deposits, in
immediately available funds by wire transfer to an account designated by
Sellers, such account to be designated by written notice to Purchaser at least
two (2) business days prior to the Closing Date. The Purchase Price shall be
allocated among the David Stock (the “Allocated David Amount”), the Foresight
Stock (the “Allocated Foresight Amount”), the Process Membership Interest (the
“Allocated Process Amount”) and the ProfitKey Membership Interest (the
“Allocated ProfitKey Amount”) as set forth on Exhibit 2.3 hereto.

2.4 Deposit. Upon the execution of this Agreement, Purchaser shall pay to the
David/ProfitKey Seller a deposit of $900,000 in immediately available funds to
an account designed in writing by the David/ProfitKey Seller. Such deposit shall
be applied towards the Purchase Price pursuant to Section 2.3 and shall
otherwise be non-refundable other than to the extent Purchaser is permitted to
terminate this Agreement pursuant to Section 9.1(c) or 9.1(e).

2.5 Allocation of the Purchase Price. Pursuant to Reg.
Section 301.7701-3(b)(1)(ii) of the Code, Process and ProfitKey are each a
disregarded entity for federal income tax purposes, and therefore the purchase
of the Process Membership Interest and the ProfitKey Membership Interest each
constitute a purchase and sale of assets for federal income tax purposes.
Pursuant to Section 1361(b)(3), Foresight is a disregarded entity for federal
income tax purposes, and therefore the purchase of the Foresight Stock
constitutes a purchase and sale of assets for federal income tax purposes. As a
result, within one hundred twenty days (120) following the Closing Date,
Purchaser and Sellers shall jointly agree on the allocation of the Purchase
Price (as specifically allocated among the Equity Interests on Exhibit 2.3) and
liabilities assumed among the assets of each of Process, ProfitKey, and
Foresight, which allocation shall be in accordance with Section 1060 of the Code
and the Treasury Regulations promulgated thereunder. The allocation prescribed
by this Section 2.4 shall be conclusive and binding upon Sellers and Purchaser
for all purposes and neither Sellers nor Purchaser shall file any Tax Return or
other document with, or make any statement or declaration to, any Governmental
Authority that is inconsistent with such allocation.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER

Except as set forth in the disclosure schedules (“Schedules”) delivered by the
Sellers to Purchaser upon execution of this Agreement or pursuant to
Section 5.11 (referencing the applicable section of this Article 3), each Seller
represents and warrants to Purchaser as follows with the understanding that
(i) the David/ProfitKey Seller is only making representations and warranties
with respect to itself, David and ProfitKey, (ii) the Foresight Seller is only
making representations and warranties with respect to itself and Foresight and
(iii) the Process Seller is only making representations and warranties with
respect to itself and Process:

3.1 Organization and Existence. Each Company and Subsidiary is a limited
liability company or corporation, as applicable, duly formed or incorporated,
validly existing and in good standing under the laws of its state of formation
or incorporation (as listed on Schedule 3.1). Each Company and Subsidiary has
all requisite power and authority to own and operate its Business and to carry
on such Business as presently conducted. Each Company and Subsidiary is
qualified or licensed to do business in each jurisdiction in which the conduct
of its Business or ownership of its properties make such qualification
necessary, except for such jurisdictions in which the failure to be so duly
qualified or licensed would not have a Material Adverse Effect on the applicable
Company or Subsidiary. Schedule 3.1 lists: (i) the employer identification
number for each Company and Subsidiary; (ii) all legal names used by each
Company and Subsidiary and its respective predecessors, if any, in the last
three (3) years; (iii) all entities merged with or into each Company or
Subsidiary or its respective predecessors, if any, in the last three (3) years;
and (iv) the address for each location at which each Company or Subsidiary has
an office or otherwise has any material assets (other than Employees working out
of their homes). Accurate and complete copies of the articles or certificates of
incorporation or organization or formation, operating agreements and other
organizational documents, each as amended to date, have been made available to
Purchaser.

3.2 Authorization. Each Seller has the requisite power and authority to enter
into this Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement by each Seller have been duly authorized by all necessary action
on the part of such Seller.

3.3 Due Execution and Delivery; Binding Obligations. This Agreement has been
duly executed and delivered by each Seller. This Agreement constitutes a legal,
valid and binding agreement of each Seller, enforceable against each Seller in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, arrangement, moratorium or similar Laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

3.4 Capitalization; Title to Equity Interests.

(a) (i) The David Stock and ProfitKey Membership Interest are owned, of record
and beneficially, as of the date hereof and the Closing, by the David/ProfitKey
Seller, (ii) the Foresight Stock is owned, of record and beneficially, as of the
date hereof and the Closing, by the Foresight Seller and (iii) the Process
Membership Interest is owned, of record and beneficially, as of the date hereof
and the Closing, by the Process Seller, and in each case represents the only
outstanding stock, stock appreciation rights, phantom stock rights, profit
participation rights or any other economic, voting, ownership or any other type
of direct or indirect equity interest in any Company. As of the date hereof and
Closing, there are no securities in any Company other than the applicable Equity
Interests.

(b) The operating agreements, bylaws and certificates of incorporation, as
applicable, of each respective Company do not impose upon any holder of any
Equity Interests any obligation to make capital contribution commitments to such
Company. As of the Closing Date, the Equity Interests will be held by Sellers
free and clear of all Encumbrances, other than those arising under applicable
state or Federal securities laws.

(c) As of the Closing, none of the Sellers are subject to any restrictions on
transfer, rights of first refusal or other restrictions or obligations relating
to the Equity Interests. As of the Closing Date, there will be no outstanding
subscription, option, warrant, call right, preemptive right or other agreement
or commitment obligating any Company to issue, sell, deliver or transfer
(including any right of conversion or exchange under any outstanding security or
other instrument) any economic, voting, ownership or any other type of
membership or other interest or security in such Company, other than pursuant to
any actions taken by on behalf of Purchaser or its affiliates. Schedule 3.4 sets
forth a list of the managers, officers and directors, as applicable, of each
Company.

3.5 Subsidiaries and Joint Ventures.

(a) Schedule 3.5(a) sets forth a complete and accurate list of each subsidiary
of Foresight (each, a “Subsidiary and collectively, the “Subsidiaries”),
indicating in each case the ownership of such Subsidiary and the jurisdiction of
formation for such Subsidiary. Neither David, Process nor ProfitKey has any
subsidiaries.

(b) As of the date hereof and Closing, Foresight, directly or through a wholly
owned Subsidiary, is the sole owner, of record and beneficially, of the capital
stock, membership interests, and any other rights, interests, or securities
whatsoever in its Subsidiaries (collectively, the “Subsidiary Interests”), free
and clear of all Encumbrances, other than those arising under applicable
provincial, state or federal securities laws. As of the date hereof and Closing,
the Subsidiary Interests are the only outstanding stock, stock appreciation
rights, phantom stock rights, profit participation rights or any other economic,
voting, ownership or any other type of interest in the Subsidiaries.

(c) Foresight’s bylaws and certificate of incorporation do not impose upon it
any obligation to make any capital contribution to any Subsidiary. As of the
Closing, Foresight is not subject to any restriction on transfer, rights of
first refusal or other restrictions or obligations relating to the Subsidiary
Interests. As of the Closing Date, there will be no outstanding subscription,
option, warrant, call right, preemptive right or other agreement or commitment
obligating any Subsidiary to issue, sell, deliver or transfer (including any
right of conversion or exchange under any outstanding security or other
instrument) any stock, stock appreciation rights, phantom stock rights, profit
participation rights, or any economic, voting, ownership or any other type of
membership or other interest or security in any Subsidiary.

(d) As of the date hereof and Closing, no Company is a partner in any general or
limited partnership, a member of any limited liability company (other than a
Subsidiary), an equity owner of any entity (other than a Subsidiary) or a party
to any joint venture with any other Person.

3.6 No Conflict or Violation; Consents. Neither the execution and delivery of
this Agreement by Sellers nor the consummation of the transactions contemplated
hereby, will result in (i) a violation of, or a conflict with, the
organizational documents of such Seller, the Companies or any Subsidiary; (ii) a
violation by any Sellers, any Company or any Subsidiary of any applicable Law;
(iii) a violation by any Seller, any Company or any Subsidiary of any order,
judgment, writ, injunction, decree or award to which Seller, the Company or any
Subsidiary is a party or by which Seller, the Company or any Subsidiary is bound
or affected; (iv) a breach of or cause a default under, or result in the
termination of, or accelerate the performance of, or create in favor of any
Person other than any Company or any Subsidiary a right of termination or
consent under, any Material Contract to which the applicable Company or
Subsidiary is a party; or (v) an imposition of an Encumbrance on the Equity
Interests, or the assets of any Company or any Subsidiary.

3.7 Governmental Consents and Approvals. Except to the extent that the absence
thereof would not have a Material Adverse Effect on the applicable Company and
its Subsidiaries, no Permit, approval, consent or authorization of, or
declaration, filing, application, transfer or registration with, any
Governmental Authority is required to be made or obtained by any Seller, any
Company or any Subsidiary by virtue of the execution, delivery or performance of
this Agreement or the consummation of the transactions contemplated hereby in
order to enable Purchaser to own the Equity Interests and to permit each Company
and each Subsidiary to continue the lawful operation of its Business following
the Closing Date in substantially the same manner as it is presently conducted
by such Company or such Subsidiary.

3.8 Pending Litigation. Schedule 3.8 sets forth a complete and correct list of
all pending Actions and, to the knowledge of each Seller, any Actions threatened
against any Company or any Subsidiary, or which have been initiated by each
Company or any Subsidiary, or which would affect the ability of any Seller to
consummate the sale of their respective Equity Interests.

3.9 Financial Information.

(a) Financial Statements. Sellers have furnished to Purchaser copies of (i) each
Company’s unaudited balance sheet as of December 31, 2004, and the related
statements of income for the fiscal year then ended, (ii) each Company’s
unaudited balance sheet as of December 31, 2003 and the related consolidated
statements of income for the fiscal year then ended and (iii) each Company’s
balance sheet as of June 30, 2005 (with respect to each Company, the “Most
Recent Balance Sheet”) and the related statement of income for the three months
then ended (with respect to each Company, the “Financial Statements”). Except as
set forth on Schedule 3.9(a), the Financial Statements have been prepared in
accordance with GAAP on a consistent basis during the respective periods, fairly
present in all material respects the financial condition of the respective
Company and its Subsidiaries to which it relates at the respective dates thereof
and the results of operations of the respective Company and its Subsidiaries to
which it relates for the respective periods covered by the statements of income
contained therein, and are correct and complete in all material respects.

(b) Indebtedness. As of the Closing Date, none of the Companies or their
respective Subsidiaries will have any outstanding Indebtedness.

(c) Undisclosed Liabilities. None of the Companies nor their Subsidiaries have
any Obligations except (i) liabilities which are reflected and properly reserved
against in the Most Recent Balance Sheet of such Company, (ii) liabilities
incurred in the Ordinary Course since the Most Recent Balance Sheet date with
respect to such Company, (iii) liabilities arising under any of the Contracts,
(iv) liabilities which are not required to be reflected on a balance sheet
prepared in accordance with GAAP.

(d) Inter-company Assets and Liabilities. As of the Closing Date, all non-trade
payable inter-company accounts receivable, accounts payable and accrued
inter-company expenses between or among the inter-company group consisting of
the Companies, their Subsidiaries, the Sellers, and their respective affiliates,
shall have been paid or otherwise extinguished and there will be no non-trade
inter-company assets or liabilities; provided, however that the foregoing shall
not apply to any inter-company accounts receivable, accounts payable or accrued
inter-company expenses between any of the Companies and their Subsidiaries.

(e) Controls. Each Company maintains a reasonable process or procedure under
which management of such Company is aware of or authorizes material transactions
of the Company such that such transactions may be recorded on the quarterly and
annual financial reports of such Company in accordance with GAAP.

3.10 Absence of Certain Changes. Since the Most Recent Balance Sheet, there has
been no Material Adverse Effect. In addition, since the Most Recent Balance
Sheet, each Company has operated in the Ordinary Course and no Company or
Subsidiary has, with a view to the anticipated sale of the Companies, (i) sought
to extend the time of payment of any payables in a manner inconsistent with the
Ordinary Course, (ii) sought to advance the collection of receivables in a
manner inconsistent with the Ordinary Course or (iii) offered any material
discounts on any receivables or extended maintenance agreement outside the
Ordinary Course. Without limiting the generality of the foregoing, since the
Most Recent Balance Sheet no Company or Subsidiary has:

(a) sold, assigned, licensed, leased, transferred, disposed of, or agreed to
sell, assign, license, lease, transfer or dispose of, any asset other than in
the Ordinary Course;

(b) acquired any equity interests in any other Persons, acquired any material
assets, except in the Ordinary Course, nor acquired or merged with any other
business or Person;

(c) incurred or created any Encumbrances on any of its assets, other than
Permitted Encumbrances;

(d) suffered the destruction, damage or other loss (whether or not covered by
insurance) of any assets or property material to the conduct of the Business;

(e) increased the salary or other compensation payable or to become payable to
any employee of such Company or Subsidiary (“Employees”) or obligated itself to
pay any bonus or other additional salary or compensation to any Employee in each
case other than in the Ordinary Course;

(f) other than with respect to at-will Employees, entered into any employment
Contract or collective bargaining Contract, or modified the terms of any
existing such Contract, or made any other change in employment terms for any
Employees outside of the Ordinary Course;

(g) adopted, amended, modified, or terminated any Employee Benefit Plan;

(h) made any loan to, or entered into any other transaction with, any Employees,
other than the hiring of at-will Employees in the Ordinary Course;

(i) waived, amended, modified, terminated or canceled any Material Contract or
material right, nor has any third party taken any such action with respect to
any Material Contracts;

(j) suffered any disposition or lapse of any owned Intellectual Property,
including, without limitation, the expiration of any applications for
registration of any owned Intellectual Property rights;

(k) licensed any Intellectual Property, other than to end users, customers or
distributors in the Ordinary Course;

(l) made any material capital expenditures;

(m) made any investment in, or any loan to, any other Person;

(n) created, incurred, assumed, or guaranteed any Indebtedness;

(o) terminated the services of any key Employee without cause;

(p) made any non-cash dividend or non-cash distribution to any holder of the
Equity Interests;

(q) transferred any membership interests in any of the Companies;

(r) issued any new equity securities;

(s) made any change in the accounting policies of any of the Companies, other
than as required in accordance with law or GAAP.

(o) entered into any Contract to take any action, or permit any occurrence,
described above.

3.11 Real Property. Schedule 3.11 sets forth a complete and correct list of all
real property leased by the Companies (“Leased Real Property”). Neither the
Company nor any Subsidiary has subleased or otherwise granted any other Person a
right to use any real property. No Company or Subsidiary owns any fee interest
in any real property. To Sellers’ knowledge, no Proceedings are pending which
would affect or pertain to the zoning or use of any of the material Leased Real
Property.

3.12 Material Contracts.

(a) Schedule 3.12(a) sets forth a complete list of the following Contracts (the
“Material Contracts”): all (i) agreements for Indebtedness to which any Company
or any Subsidiary is a party and which will not be terminated at or prior to
Closing; (ii) agreements or commitments to make material capital expenditures;
(iii) agreements to sell, lease or otherwise dispose of any material assets or
properties of any Company or any Subsidiary, other than in the Ordinary Course;
(iv) agreements limiting the freedom of any Company or any Subsidiary to compete
in any line of business or in any geographic area or with any Person;
(v) Leases; (vi) joint venture agreements and partnership agreements to which
any Company or any Subsidiary is a party; (vii) any license from a third party
to any Company for Intellectual Property, other than shrink wrapped software
that is generally available in the commercial markets, such as word processing
programs; (viii) Contracts involving any Company’s or any Subsidiary’s
investment in, or any loan to, any other Person; (ix) other than with respect to
at-will Employees, employment agreements or loan agreements with any Employees;
(x) Contracts that involve payments or receipts of either (A) more than $50,000
annually or (B) $200,000 in the aggregate in future payments or receipts over
the life of such Contract; (xi) any Contract between any Company or Subsidiary,
on the one hand, and any Seller or affiliate of Seller (other than a Company or
Subsidiary), on the other hand; (xii) contracts relating to commission
arrangements with others; (xii) consulting contracts or severance agreements,
(xiii) capital leases (as determined in accordance with GAAP) and (xvi) any
Contract with Federal, state or local government or any agency or department
thereof that involve receipts of more than $150,000 annually. All Material
Contracts that have been provided to Buyer are accurate and complete copies.

(b) Each Material Contract is valid, binding and enforceable against the Company
or Subsidiary that is a party thereto, as applicable, in accordance with its
terms, except that such enforcement may be subject to (i) bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or other laws, now
or hereafter in effect, relating to or limiting creditors’ rights generally, and
(ii) general principles of equity (regardless of whether enforceability is
considered in a proceeding at law or in equity). To the knowledge of the
applicable Seller, each Material Contract is valid, binding and enforceable
against the other parties thereto, in accordance with its terms. No Company or
any Subsidiary is in default, violation or breach in any material respect under
any Material Contract, and no event has occurred which with notice or lapse of
time would constitute a material breach or default, or permit termination,
modification, or acceleration, under such Material Contract. Except as disclosed
on Schedule 3.12(b), each Material Contract shall be in full force and effect
without penalty in accordance with its terms immediately following the
consummation of the transaction contemplated hereby .

3.13 Intellectual Property.

(a) Schedule 3.13(a) sets forth a complete and correct list of all products or
services offered by the Companies (other than those that form an immaterial
portion of the Business) as well as all patents, patent applications, registered
trademarks, registered service marks, and registered copyrights, and all
applications for registration included in the registered Intellectual Property
filed by or held in the name of a Company.

(b) (i) Without expansion of the representations and warranties made in this
subjection b(ii) and b(iii), all right, title and interest in and to the
Intellectual Property is either owned by the Companies or Subsidiaries to whose
Business such Intellectual Property relates free and clear of all Encumbrances,
other than Permitted Encumbrances, or is licensed by the applicable Company or
its Subsidiary from a third party unaffiliated with any Seller pursuant to a
written license, other than any such license or sublicense between the Companies
and any Subsidiary, (ii) no claims have been made or, to the knowledge of the
applicable Seller, threatened (including by way of a demand letter), to such
Seller, the applicable Company or Subsidiary by any Person, and to the knowledge
of the such Seller, there are no grounds for any Person to claim that (A) the
applicable Company or its Subsidiary, as applicable does not own or have the
right to use, as applicable, any Intellectual Property used in its Business,
(B) the operation of the Business of the applicable Company as presently
conducted is infringing, misappropriating or otherwise violating the
intellectual property rights of any Person, or (C) the Intellectual Property
purported to be owned by such Company infringes, misappropriates or otherwise
violates the intellectual property rights of any third party or is invalid or
unenforceable, and (iii) to the knowledge of the applicable Seller, no Company
nor any Subsidiary is infringing, misappropriating or otherwise violating, or
has infringed, misappropriated or otherwise violated any intellectual property
rights of any other Person. The Companies have taken reasonable and customary
steps to safeguard and maintain the secrecy and confidentiality of the
Intellectual Property.

(c) To the knowledge of the applicable Seller, no Person is currently infringing
or otherwise violating any of the Company’s rights in any owned Intellectual
Property.

(d) The registrations with respect to the registered Intellectual Property owned
by the respective Company set forth on Schedule 3.13(a) (other than those
trademarks designated “Inactive Marks” or “Trademark Applications”) are complete
and accurate and are in full force and effect.

3.14 Employees. There is no labor strike, dispute, slowdown, or stoppage pending
or, to the knowledge of the applicable Seller, each Company or any Subsidiary,
threatened against any Company or any Subsidiary. No Seller, Company or any
Subsidiary is party to or bound by any collective bargaining agreement with
respect to any Employees. To the knowledge of the applicable Seller, the Company
or any Subsidiary, no certification question or organizational drive exists or
has existed within the past two (2) years with respect to Employees. There is no
unfair labor practice, charge or complaint of discrimination (including
discrimination based upon sex, age, marital status, race, national origin,
sexual preference, handicap or veteran status) or any other matter against or
involving any Company or any Subsidiary pending or, to the knowledge of the
applicable Seller, the Company or any Subsidiary, threatened before the National
Labor Relations Board, the Equal Employment Opportunity Commission or any other
Governmental Authority pertaining to or involving Employees. Except as required
by any Law, none of the Companies nor any Subsidiary has entered into any
severance Contract or similar arrangement in respect of any Employee that will
result in any obligation (absolute or contingent) of the applicable Company or
its Subsidiaries to make any payment to any Employee following termination of
employment or upon consummation of the transactions contemplated by this
Agreement. Schedule 3.14(b) lists the names of all current Employees as of the
date of this Agreement. Seller has provided a list to Purchaser that contains
the current base salary or hourly wage rate and the 2004 bonuses and commissions
of all Employees.

The Companies are in compliance in all material respects with all applicable
Laws relating to employment practices. The Companies have made available to
Purchaser accurate and complete copies of all current and existing employee
manuals and handbooks.

3.15 Employee Benefits. Schedule 3.15 sets forth a complete and correct list of
all Employee Benefit Plans of each of the Companies. Each such Employee Benefit
Plan complies in all material respects with the provisions of and has been
administered in compliance with the provisions of ERISA and all other applicable
Laws. Without limiting the generality of the foregoing, no “prohibited
transaction” (as such term is defined in Section 4975 of the Code, or in Part 4
of Subtitle B of Title I of ERISA) has occurred with respect to any such
Employee Benefit Plan that could result in the imposition of material Taxes or
penalties on the applicable Company or any Subsidiary, and neither any Seller,
any Company nor any Subsidiary has failed to make any contribution to, or to
make any payment under, any such Employee Benefit Plan that it was required to
make prior to Closing pursuant to the terms of such Employee Benefit Plan or
pursuant to applicable Law that could result in any material liability to the
applicable Company or its Subsidiaries. To the extent that the applicable Seller
or its affiliates have accrued or reserved for any contribution or payment under
any such Employment Benefit Plan in its respective Financial Statement or the
applicable Most Recent Balance it shall be not be deemed a breach of the
representations set forth in this Section.

3.16 Taxes. (i) all Tax Returns relating to each Company that are required by
Law to be filed have been duly filed on a timely basis, (ii) all amounts set
forth thereon have been paid in full and all such Tax Returns are correct and
complete in all material respects, (iii) none of the Companies have waived nor
has been requested to waive any statute of limitations in respect of Taxes,
(iv) there are no pending or threatened Actions for the assessment or collection
of Taxes that relate to the activities or income of any Company, (v) there are
no liens for Taxes upon the assets of any of the Companies other than liens for
Taxes not yet due and payable or being contested in good faith, (vi) all
material Taxes which each Company is required by Law to withhold or to collect
for payment have been duly withheld and collected, and have been paid or
accrued, reserved against and entered on their respective books and records in
accordance with GAAP and (vii) all material Tax deficiencies of each Company
determined as a result of any past completed audit have been satisfied. There
are no Tax-sharing agreements or similar arrangements (including indemnity
arrangements) with respect to or involving the Companies. Each Company has
properly requested, received and retained all necessary sales tax exemption
certificates.

3.17 Compliance with Law. Each Company and Subsidiary currently conducts its
Business in compliance in all material respects with all Laws applicable to the
conduct of its Business. No Seller, Company or any Subsidiary has received any
written notice from, nor does any Seller have any knowledge that, any
Governmental Authority or other Person is claiming or threatening to claim any
violation or potential violation of any Law with respect to any Company or its
Subsidiaries.

3.18 Permits. Each Company holds all material Permits necessary for the lawful
operation of its Business as presently conducted, and all such Permits are in
full force and effect.

3.19 Insurance. Schedule 3.19 contains an accurate list of all policies of
insurance in effect on the date hereof relating to each Company or Subsidiary.
All such policies are valid, outstanding and enforceable. No Company or
Subsidiary has received notice of any actual or threatened modification or
cancellation of any such insurance.

3.20 Brokers and Finders. All negotiations relating to this Agreement and the
transactions contemplated hereby have been carried on without the intervention
of any Person acting on behalf of any Seller, any Company or any Subsidiary in
such manner as to give rise to any claim against Purchaser, any Company or any
Subsidiary, for any brokerage or finders’ commission, fee or similar
compensation.

3.21 Accounts Receivable. The accounts and notes receivable reflected in the
Most Recent Balance Sheet of each Company are recorded in accordance with GAAP,
and the accounts and notes receivable after the date of the Most Recent Balance
Sheet arose from bona fide transactions, including sales of goods or services
rendered. All reserves for bad debt shown on the Most Recent Balance Sheet of
each Company are reflected properly in accordance with GAAP.

3.22 Customers. Schedule 3.22 sets forth a complete and accurate list of the
names of the ten customers who purchased from each Company the greatest dollar
volume of products or services during such Company’s last fiscal year, showing
the approximate total billings in United States dollars to each such customer
during such fiscal year. No Company or Subsidiary has received any written
communication from any customer named on Schedule 3.22 of any intention to
return, terminate or materially reduce purchases from the applicable Company or
its Subsidiaries, as applicable.

3.23 Bank Accounts. Set forth on Schedule 3.23 is a complete list of each bank,
brokerage or similar account of each Company and Subsidiary and the names of all
officers or employees of each Company and Subsidiary who are authorized to make
withdrawals therefrom or dispositions.

3.24 Books and Records. The business accounting and operating records of each
Company have been maintained in accordance with generally accepted industry
practice.

3.25 Environmental Matters. The Companies are operating in compliance in all
material respects with applicable Environmental Laws in respect to the Leased
Real Properties. No Company has received any notice in the last three years from
any governmental Authority in connection with environmental issues arising out
of or relating to the Leased Real Property. There are no pending civil, criminal
or administrative proceedings against any of the Companies under any
Environmental Laws arising out of or relating to the condition of any of the
Leased Real Properties or any of the Companies’ activities thereon.

3.26 No Other Agreements to Sell the Companies or the Equity Interests. The
Sellers do not have any Contract with any other Person to sell all or a majority
of the Equity Interests or all or substantially all of the assets of any of the
Companies or to effect any merger, consolidation or other reorganization of any
of the Companies or to enter into any agreement with respect thereto, except
pursuant to this Agreement.

3.27 Questionable Payments. To the knowledge of Sellers, none of the executives,
officers, or employees of any of the Companies (when acting in such capacity or
otherwise on behalf of the Companies): (i) has used or is using any corporate
funds for illegal contributions, gifts, entertainment or other unlawful expenses
relating to political activity; (ii) has used or is using any corporate funds
for any direct or indirect unlawful payments to any foreign or domestic
government officials or employees; (iii) has violated or is violating any
provision of the Foreign Corrupt Practices Act of 1977; (iv) has established or
maintained, or is maintaining, any unlawful fund of corporate monies or other
corporate properties; or (v) has made any bribe, payoff, kickback or other
unlawful payment.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Except as set forth in the disclosure schedules (the “Purchaser Schedules”)
delivered by the Sellers to Purchaser upon execution of this Agreement or
pursuant to Section 5.11 (referencing the applicable section of this Article 4),
Purchaser represents and warrants to Sellers as follows:

4.1 Organization. Purchaser is a corporation duly organized, validly existing
and in good standing under the Laws of Nevada.

4.2 Authorization. Purchaser has the requisite power and authority to enter into
this Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby. The execution, delivery and performance by
Purchaser of this Agreement have been duly authorized by all necessary action on
the part of Purchaser.

4.3 Due Execution and Delivery; Binding Obligations. This Agreement has been
duly executed and delivered by Purchaser and constitutes a legal, valid and
binding agreement of Purchaser, enforceable in accordance with its terms, except
as such enforcement may be limited by bankruptcy, insolvency, reorganization,
arrangement, moratorium or similar Laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

4.4 No Conflict or Violation. Neither the execution and delivery of this
Agreement by Purchaser nor the consummation of the transactions contemplated
hereby, will result in (i) a violation of, or a conflict with, Purchaser’s
organizational documents or any subscription, members’ or similar agreements or
understandings to which Purchaser is a party; (ii) a violation by Purchaser of
any applicable Law or (iii) a violation by Purchaser of any order, judgment,
writ, injunction, decree or award to which Purchaser is a party or by which
Purchaser is bound or affected.

4.5 Consents and Approvals. No consent, permit, approval or authorization of, or
declaration, filing, application, transfer or registration with, any
Governmental Authority, or any other Person is required to be made or obtained
by Purchaser by virtue of the execution, delivery or performance of this
Agreement.

4.6 Brokers and Finders. All negotiations relating to this Agreement and the
transactions contemplated hereby have been carried on without the intervention
of any Person acting on behalf of Purchaser in such manner as to give rise to
any claim against any Seller or any Company for any brokerage or finders’
commission, fee or similar compensation.

4.7 Investment Intent. Purchaser is acquiring the Equity Interests for its own
account for investment and not with a view to, or for sale in connection with,
any distribution thereof. Purchaser is an “accredited investor” as defined in
Rule 501(a) of Regulation D of the Securities Act of 1933, as amended. Purchaser
understands and agrees that it may not sell, dispose, transfer, pledge,
hypothecate or otherwise dispose of any of the Equity Interests (i) without
registration under the Securities Act of 1933, as amended, except pursuant to an
exemption from such registration available under such Act and (ii) except in
accordance with any applicable provisions of state and local securities Laws.

4.8 Investigation by Purchaser. Purchaser acknowledges that it has been provided
with access to such information concerning the Companies as it has requested and
has deemed necessary and appropriate to permit it to conduct such review to its
satisfaction.

ARTICLE 5

COVENANTS

5.1 Third Party Consents. Sellers shall provide such commercially reasonable
assistance as Purchaser may reasonably request in obtaining third party consents
set forth on Schedule 3.6.

5.2 Confidentiality. No party shall use any information or data obtained in
connection with the negotiation of the transactions contemplated by this
Agreement for any purpose other than to pursue and further the consummation of
such transactions. The obligations set forth in this Section 5.2 are in addition
to and are not intended to supersede or replace the obligations of Purchaser
pursuant to any confidentiality agreement entered into by Purchaser and Sellers
and their affiliates prior to the date hereof.

5.3 Publicity. Any press release or similar announcement concerning the
consummation of the transactions contemplated hereby by any party shall be
provided to the other parties for review and approval prior to its release,
which approval shall not be unreasonably withheld; provided, however, Sellers or
Purchaser or their affiliates may, without the consent of the other, publish and
use standard tombstone announcements regarding the consummation of the
transactions contemplated by this Agreement; provided further, that in no event
shall any party publicly disclose the Purchase Price or the approximate amount
thereof, without the consent of the other parties. Following the issuance of the
initial announcement, either party may, without the consent of the other,
publish additional announcements that contain substantially similar material as
the initial announcement. This Section 5.3 shall not prevent announcements
provided by law or securities regulations, provided that the other parties
hereto shall have the opportunity to read and comment on such announcements
prior to the release thereof.

5.4 Employees and Employee Benefits.

(a) Purchaser understands and acknowledges that, effective as of the Closing
Date, the employee benefits currently provided to Employees under the Employee
Benefit Plans listed on Schedule 3.15 shall terminate (except to the extent
benefits under any Employee Benefit Plan may be available after the Closing
under the terms of any such plan, to the extent required by Law). Following the
Closing, Purchaser covenants to Sellers to comply with all applicable Law
regarding the continuance of current compensation and benefits for the
Employees. Except to the extent that any employee benefits will continue to be
available to the Employees under any Employee Benefit Plans, Purchaser shall
either provide employee benefits to the Employees under one or more employee
benefit plans offered by Purchaser to its employees or to employees of other
companies affiliated with Purchaser or shall establish new employee benefit
plans for the Employees (any such employee benefit plans are referred to as
“Purchaser Sponsored Plans”). Purchaser shall use commercially reasonable
efforts to provide, where applicable, that: (i) any waiting periods or
limitations regarding pre-existing conditions with respect to the Employees and
their beneficiaries under any Purchaser Sponsored Plans will be waived to the
extent waived or satisfied under the applicable Employee Benefit Plan; (ii) any
covered expenses incurred by an Employee under any Employee Benefit Plan for any
plan period prior to the Closing will be credited towards any deductibles,
limits or out-of-pocket maximums under any Employee Benefit Plan; and (iii) each
Purchaser Sponsored Plan will give each Employee credit for such Employee’s
service with the Company and its respective predecessor companies prior to the
Closing for eligibility and vesting purposes only, to the extent such service
was credited under the applicable Employee Benefit Plan.

(b) 401(k) Plans. Effective as of the Closing Date, the Employees shall cease to
participate in the Platinum Equity 401(k) Plan (“Sellers’ 401(k) Plan”), and on
or as soon as administratively practicable following the Closing Date, Purchaser
shall provide to the Employees either the right to participate in a 401(k) plan
offered by Purchaser to its employees or to employees of other companies
affiliated with Purchaser or shall establish a new 401(k) plan for the Employees
(any such 401(k) plan is referred to as “Purchaser’s 401(k) Plan”). As soon as
is reasonably practicable following the Closing Date, Sellers shall cause the
trustee of the Sellers’ 401(k) Plan to transfer account balances related to the
Employees (including any outstanding loans) from Sellers’ 401(k) Plan to
Purchaser’s 401(k) Plan in accordance with the requirements of
Sections 411(d)(6) and 414(l) of the Code. Such transfer shall be made in cash,
except that any promissory notes evidencing participant loans shall be
transferred in kind. Sellers and Purchaser shall use commercially reasonable
efforts to effect such transfer of assets in a timely manner. Until such
transfer is accomplished, Sellers shall cause the trustee(s) of Sellers’ 401(k)
Plan to suspend any default on any loan from Sellers’ 401(k) Plan to any
Employee.

(c) Flexible Spending Accounts. Purchaser shall establish a flexible spending
account for medical and dependent care expenses under a new or existing plan
established or maintained under Section 125 and Section 129 of the Code
(“Purchaser’s FSA”), effective as of the Closing Date, for each Employee who is
a participant, and maintains a positive account balance, in a flexible spending
account for medical or dependent care expenses under a plan maintained by any
Seller pursuant to Section 125 and Section 129 of the Code (with respect to such
Seller, “Seller’s FSA”). Purchaser shall credit the applicable account of each
such Employee under the Purchaser’s FSA with an amount equal to the balance of
each such Employee’s account under the Seller’s FSA on the date immediately
prior to the commencement of participation in Purchaser’s FSA, and Sellers will
transfer to Purchaser in cash the funding for all positive account balances.

5.5 Replacement of Certain Insurance Policies. Purchaser understands and
acknowledges that, effective as of the Closing Date, the insurance coverage
currently provided to each Company under the insurance policies listed on
Schedule 3.19, shall terminate. From and after the Closing, Purchaser shall be
solely responsible for providing insurance coverage for the Company and the
Subsidiaries.

5.6 Replacement of L/C’s and Cash Deposits. At Closing, Purchaser shall
(i) replace the letters of credit issued on behalf of a Company that are listed
on Schedule 5.6 with alternate letters of credit from a nationally recognized
bank and (ii) shall replace the cash security deposits set forth on Schedule 5.6
or, alternatively, the Purchase Price shall be increased by the amount of such
cash deposits.

5.7 Access to Information. Between the date hereof and the earlier of Closing or
termination of the transactions contemplated hereby, the Companies and Sellers
shall give Purchaser and its designated representatives, upon reasonable notice
and at mutually agreeable times, access to all of the properties, assets and
employees of the Company and to all of the Company’s documents, books and
records relating to its current and past operations and business and to make
copies thereof. Purchaser will not reveal any confidential data and/or
information supplied by any of the Companies except to its management, counsel,
accountants, insurance representatives, investment and commercial bankers and
like agents, for purposes relating to the evaluation and consummation of the
transactions contemplated by this Agreement, and in the event the transactions
contemplated by this Agreement are not consummated, such data and information
will be returned to the applicable Company and will be held confidential by
those to whom it is disclosed.

5.8 Conduct of the Business Pending Closing. Except as is set forth in Schedule
5.8, between the date hereof and the Closing hereunder, the David/ProfitKey
Seller will cause David and ProfitKey, the Process Seller will cause Process and
the Foresight Seller will cause Foresight, to (unless otherwise consented to by
Purchaser which consent will not be unreasonably withheld):



  (a)   conduct its Business in the Ordinary Course;



  (b)   not enter into any Contract with any party, other than Contracts entered
into in the Ordinary Course, and not amend, modify or terminate any Contract
other than in the Ordinary Course without the prior written consent of
Purchaser;



  (c)   use commercially reasonable efforts to preserve its business intact, to
keep available the services of its Employees, and to preserve its relationships
with its customers and others with whom it deals consistent with past practice;



  (d)   maintain in full force and effect all of the insurance policies listed
on Schedule 3.19;



  (e)   continue to maintain all of its usual books and records in accordance
with its past practices and not to make any material Tax elections;



  (f)   not amend its articles or incorporation, bylaws or other organizational
documents;



  (g)   not declare or make any non-cash dividend or other non-cash payment on
or with respect to the Equity Interests, redeem or otherwise acquire any
securities or issue any securities or any, option, warrant or right relating
thereto;



  (h)   not pay any bonuses to any of its Employees, other than in the Ordinary
Course or as required by pre-existing Contracts;



  (i)   not waive any right or cancel any material claim;



  (j)   not increase the compensation or the rate of compensation payable to any
of its Employees;



  (k)   maintain its entity existence and not merge or consolidate with any
other entity;



  (l)   comply with all material respects with (i) provisions of any Contract
applicable to it and (ii) all applicable Laws consistent with past practices;



  (m)   Not make any capital expenditures in excess of $5,000 per expenditure
and/or $10,000 in the aggregate;



  (n)   neither discuss nor negotiate with any other Person or entity the sale
or other transfer, or Encumbrance (other than Permitted Encumbrances), of the
assets or the Equity Interests of the Company;



  (o)   not incur any Indebtedness;



  (p)   keep the assets necessary to the conduct of its Business in good order
and repair, consistent with past practice and subject to ordinary wear and tear;



  (q)   deposit all funds received by it into such Company’s principal bank
account; and



  (r)   use commercially reasonable efforts to effectuate the transactions
contemplated by this Agreement.

5.9 Payment on Account of Contract. Between the date hereof and up until and
after the Closing hereunder, each Seller shall immediately remit any payment it
receives (if any) on account of a Contract of any of the Companies to the
applicable Company or the Purchaser, as the case may be.

5.10 Transaction Bonuses. With respect to any payments due under the change of
control bonus letters referenced on Schedule 5.10 (the “Transaction Bonus
Agreements”), the parties acknowledge that the initial payment due under such
Bonus Agreements (the “Initial Payment”) shall be paid by the respective Company
immediately prior to Closing (the “Initial Payment Date”), and on or prior to
such Initial Payment Date Sellers shall pay to each applicable Company the
respective amount of such Initial Payment less any cash remaining in the
Companies at Closing. The obligation to pay the remaining installment under the
Bonus Agreements shall be paid by Sellers and such obligation is hereby assigned
to Sellers effective immediately following payment of the Initial Payment.

5.11 Update of Schedules. Between the date hereof and Closing, Sellers shall
have the right to update and amend their Schedules, and Purchaser shall have the
right to update and amend the Purchaser Schedules, which amendments (a
“Schedule Change”), if any, shall be effective with respect to the other
Sections of this Agreement, provided, however, that if a Schedule Change
relates, to the disclosing party’s knowledge, to facts or circumstances in
existence prior to the date hereof that should have been disclosed on such
party’s Schedules as of the date hereof, and such Schedule Change constitutes a
Material Adverse Effect, the party negatively affected by the Schedule Change
may terminate the Agreement if written notice of such termination is provided to
the party submitting the Schedule Change within three business days of the
terminating party’s receipt of the Schedule Change. Neither party may make a
claim for Damages based on the facts or circumstances disclosed in a
Schedule Change, and the Schedules as modified by any Schedule Change shall be
the “Schedules” in effect at and as of the Closing Date.”

ARTICLE 6
INDEMNIFICATION

6.1 Survival of Representations and Warranties. All representations and
warranties made hereunder or pursuant hereto or in connection with the
transactions contemplated hereby shall survive the Closing through the date
which is one year after the Closing Date, except all representations and
warranties made by Sellers under Sections 3.4, 3.5, and 3.16, which shall
survive the Closing through the date of the applicable statute of limitations.

6.2 Indemnification Obligations.

(a) Indemnification by Seller. Sellers shall jointly and severally indemnify,
defend and hold harmless Purchaser, the Companies, the Subsidiaries and their
respective affiliates, and Representatives, and shall reimburse each such Person
on demand for any Damages resulting from any of the following: (i) any breach or
default in the performance by any of the Sellers of any covenant or agreement
contained herein, in any agreement contemplated hereby or executed in connection
herewith, or in any certificate or other instrument delivered or to be delivered
by or on behalf of any of the Sellers pursuant hereto or thereto; (ii) any
breach of warranty or inaccurate representation made by any of the Sellers
herein and (iii) any Damages arising from claims by any holders of stock options
issued under the Foresight Software, Inc. 1997 Stock Option Plan; provided,
however, that:

(A) With respect to the breach of any representation or warranty concerning
David, (i) Sellers shall not be required to pay any Damages to Purchaser unless
the aggregate amount of all Damages exceeds $26,560.00, in which case all
Damages shall be paid in excess of $26,560.00; provided that in the event of a
breach of the representation and warranty in the second sentence of Section 3.10
with respect to David, Sellers shall not be required to pay any Damages to
Purchaser unless the aggregate amount of all Damages exceeds $13,280.00 in which
case Purchaser shall be entitled to Damages from $0, and (ii) in no event shall
the aggregate amount of Damages payable by Seller exceed $199,200.00, provided,
however, that this limit on Damages shall not apply to Damages for breaches of
warranty or inaccurate representation made by Sellers under Sections 3.2 3.4,
3.5, 3.9(b), 3.9(d) and 3.16;

(B) With respect to the breach of any representation or warranty concerning
Foresight, (i) Sellers shall not be required to pay any Damages to Purchaser
unless the aggregate amount of all Damages exceeds $6,580.00, in which case all
Damages shall be paid in excess of $6,580.00; provided that in the event of a
breach of the representation and warranty in the second sentence of Section 3.10
with respect to Foresight, Sellers shall not be required to pay any Damages to
Purchaser unless the aggregate amount of all Damages exceeds $3,290.00 in which
case Purchaser shall be entitled to Damages from $0, and (ii) in no event shall
the aggregate amount of Damages payable by Seller exceed $49,350.00, provided,
however, that this limit on Damages shall not apply to Damages for breaches of
warranty or inaccurate representation made by Sellers under Sections 3.2 3.4,
3.5, 3.9(b), 3.9(d) and 3.16, and, provided further, that any Damages arising
under 6.2(a)(iii) in connection with the Foresight Software, Inc. 1997 Stock
Option Plan shall be recoverable by the Purchaser without regard to any minimum
basket or threshold, and such Damages shall not be subject to the limit on
recovery set forth in Section 6.2(a)(B)(ii);

(C) With respect to the breach of any representation or warranty concerning
Process, (i) Sellers shall not be required to pay any Damages to Purchaser
unless the aggregate amount of all Damages exceeds $194,560.00, in which case
all Damages shall be paid in excess of $194,560.00; provided that in the event
of a breach of the representation and warranty in the second sentence of
Section 3.10 with respect to Process, Sellers shall not be required to pay any
Damages to Purchaser unless the aggregate amount of all Damages exceeds
$97,280.00 in which case Purchaser shall be entitled to Damages from $0, and
(ii) in no event shall the aggregate amount of Damages payable by Seller exceed
$1,459,200, provided, however, that this limit on Damages shall not apply to
Damages for breaches of warranty or inaccurate representation made by Sellers
under Sections 3.2 3.4, 3.5, 3.9(b), 3.9(d) and 3.16; and

(D) With respect to the breach of any representation or warranty concerning
ProfitKey, (i) Sellers shall not be required to pay any Damages to Purchaser
unless the aggregate amount of all Damages exceeds $12,300.00, in which case all
Damages shall be paid in excess of $12,300.00; provided that in the event of a
breach of the representation and warranty in the second sentence of Section 3.10
with respect to Process, Sellers shall not be required to pay any Damages to
Purchaser unless the aggregate amount of all Damages exceeds $6,150.00 in which
case Purchaser shall be entitled to Damages from $0, and (ii) in no event shall
the aggregate amount of Damages payable by Seller exceed $92,250.00, provided,
however, that this limit on Damages shall not apply to Damages for breaches of
warranty or inaccurate representation made by Sellers under Sections 3.2 3.4,
3.5, 3.9(b), 3.9(d) and 3.16.

(b) Indemnification by Purchaser. Purchaser shall indemnify, defend and hold
harmless Sellers and any of their affiliates and Representatives, and shall
reimburse each such Person on demand for any Damages resulting from any of the
following: (i) any breach or default in the performance by Purchaser of any
covenant or agreement of Purchaser contained herein, in any agreement
contemplated hereby or executed in connection herewith, or in any certificate or
other instrument delivered or to be delivered by or on behalf of Purchaser
pursuant hereto or thereto; (ii) any breach of warranty or inaccurate
representation made by Purchaser herein; and (iii) the operation of the Business
of each of the Companies and their Subsidiaries after the Closing Date provided,
however, that, with respect to a breach of representation or warranty by
Purchaser: (A) Purchaser shall not be required to pay any Damages to Sellers or
any such Persons unless the aggregate amount of all Damages exceeds $240,000, in
which case all Damages shall be paid in excess of $240,000, and (B) in no event
shall the aggregate amount of Damages payable by Purchaser exceed $1,800,000.

(c) Claims for Indemnity. Whenever a claim for Damages shall arise for which one
party (“Indemnitee”) shall be entitled to indemnification hereunder, Indemnitee
shall notify the other party(s) (“Indemnitor”) in writing within thirty
(30) days of the first receipt of notice of such claim, and in any event within
such shorter period as may be necessary for Indemnitor to take appropriate
action to resist such claim; provided that the failure to give notice as herein
provided shall not relieve Indemnitor of its obligation to indemnify Indemnitee
except to the extent that Indemnitor shall have been prejudiced in its ability
to defend such claim. Notwithstanding anything in this Agreement to the
contrary, written notice of any Indemnitee’s claim for indemnification for
breach of representations and warranties must be given within the survival
period for such representations and warranties set forth in Section 6.1, and any
indemnity claim for breaches of representations and warranties which has not
been noticed in writing by such date shall be time-barred, irrespective of
whether such claim was known or unknown by such date to the party seeking
indemnification. Each notice shall specify all facts known to Indemnitee giving
rise to such indemnity rights and shall estimate the amount of the liability
arising therefrom. If Indemnitee is duly notified of a dispute, the parties
shall attempt to settle and compromise the same, or if unable to do so within
thirty (30) days (or such longer period as they may agree) of Indemnitor’s
delivery of notice of a dispute, such dispute shall be settled by mediation or
binding arbitration in the manner set forth in Section 10.13. Any rights of
indemnification established by reason of such settlement, compromise or
arbitration shall promptly thereafter be paid and satisfied by Indemnitor.

(d) Defense of Third Party Claims. Upon receipt by Indemnitor of a notice from
an Indemnitee with respect to any claim of a third party against Indemnitee,
Indemnitor may assume the defense of such claim with counsel reasonably
satisfactory to Indemnitee, and Indemnitee shall cooperate to the extent
reasonably requested by Indemnitor in defense or prosecution thereof and shall
furnish such records, information and testimony and attend all such conferences,
discovery proceedings, hearings, trials and appeals as may be reasonably
requested by Indemnitor in connection therewith. If Indemnitor assumes the
defense of such claim, Indemnitee shall have the right to employ its own counsel
in any such case, but the fees and expenses of such counsel shall be at the
expense of Indemnitee. If Indemnitor has assumed the defense of any claim
against Indemnitee, Indemnitor shall have the right to settle any claim for
which indemnification has been sought and is available hereunder involving only
cash payment and/or a release it from liability; provided that, to the extent
that such settlement requires Indemnitee to take, or prohibits Indemnitee from
taking, any action or purports to obligate Indemnitee, then Indemnitor shall not
settle such claim without the prior written consent of Indemnitee. If Indemnitor
does not assume the defense of a third party claim and disputes Indemnitee’s
right to indemnification, Indemnitee shall have the right to participate in the
defense of such claim through counsel of its choice, at Indemnitor’s expense
(subject to the validity of the Indemnitee’s claim), and Indemnitee shall have
control over the litigation and authority to resolve such claim with the prior
consent of Indemnitor, which consent shall not be unreasonably withheld.

6.3 No Double Recovery. Notwithstanding the fact that any Indemnitee may have
the right to assert claims for indemnification under or in respect of more than
one provision of this Agreement or another agreement entered into in connection
herewith in respect of any fact, event, condition or circumstance, no Indemnitee
shall be entitled to recover the amount of any Damages suffered by such
Indemnitee more than once under all such agreements in respect of such fact,
event, condition or circumstance, and an Indemnitor shall not be liable for
indemnification to the extent the Indemnitee has otherwise been fully
compensated on a dollar-for-dollar basis for such Damages pursuant to the
procedures set forth in Section 6.2.

6.4 Cooperation. Notwithstanding anything to the contrary contained in this
Article 6, the parties shall cooperate with each other in connection with any
claim for indemnification hereunder, including to obtain the benefits of any
insurance coverage for third party claims that may be in effect at the time a
third party claim is asserted.

6.5 Mitigation. The amount of any Damages of any Indemnitee under this Article 6
shall be net of (a) the amount, if any, receivable by the Indemnitee from any
third party (including, without limitation, any insurance company or other
insurance provider) and (b) the amount, if any, equal to any Tax benefit that
may be utilized within three years of the date hereof (such amounts being
collectively referred to herein as a “Third Party Reimbursement”), in respect of
or attributable to the Damages suffered thereby. If, after receipt by the
Indemnitee of any indemnification payment hereunder, such Person receives or
becomes entitled to receive a Third Party Reimbursement in respect of the same
Damages for which indemnification was made and such Third Party Reimbursement
was not taken into account in assessing the amount of indemnification, then the
Indemnitee shall turn over all of such Third Party Reimbursement to the
Indemnitor up to the amount of the indemnification paid pursuant hereto.

6.6 Exclusive Remedy. Except in the case of fraud, the indemnification provided
in this Article 6 will constitute the exclusive remedy of the Purchaser, the
Companies, the Subsidiaries and their respective affiliates and Representatives,
or Sellers and their affiliates and Representatives, as the case may be, and
their respective assigns from and against any and all Damages asserted against,
resulting to, imposed upon or incurred or suffered by, any of them, directly or
indirectly, as a result of, or based upon or arising from the breach of any
representation or warranty or the non-fulfillment of any agreement or covenant
in or pursuant to this Agreement or any other agreement, document, or instrument
required hereunder. Purchaser and Sellers each hereby waive, to the fullest
extent permitted under applicable Law, any and all rights, claims, and causes of
action it may have against any other party, or any of such other party’s
affiliates, to the contrary.

6.8 Adjustments to Purchase Price. Any payments made pursuant to this Article 6
shall be consistently treated as adjustments to Purchase Price for all Tax
purposes by Sellers and Purchaser.

6.9 Intentional Misrepresentation. Notwithstanding any other provision hereof to
the contrary, any claims of fraud shall not be limited by any survival period
contained in this Agreement or any limit on indemnification or remedy contained
in this Agreement.

6.10 Damages. Notwithstanding anything to the contrary elsewhere in this
Agreement, no party or its affiliates will be liable to the other party(s) or
its affiliates for any Damages other than compensatory Damages. Each party
agrees that it is not entitled to recover and agrees to waive any claim with
respect to, and will not seek, consequential, punitive or any other special
Damages as to any matter under, relating to or arising out of the transactions
contemplated by this Agreement; provided, however that the foregoing shall not
limit any indemnification obligations of either party with respect to third
party claims.

ARTICLE 7
TAX MATTERS

7.1 Payment of Taxes. Sellers shall pay, and indemnify, defend and hold the
Purchaser, the Companies and all Subsidiaries harmless against, any and all
Taxes of the Companies and the Subsidiaries (including without limitation, any
Taxes due from Sellers) allocable to any taxable periods ending on or before the
Closing Date and the portion through the end of the Closing Date for any taxable
period that includes (but does not end on) the Closing Date (the “Pre-Closing
Tax Period”), provided that for clarity the foregoing indemnity will not apply
(and David or the Purchaser will remain responsible for) Tax related to the
deferred revenue liability of David as of the Closing Date. In the case of any
taxable period that includes (but does not end on) the Closing Date, the amount
of any Taxes based on or measured by income or receipts of the Companies or the
Subsidiaries allocable to the Pre-Closing Tax Period shall be determined based
on an interim closing of the books as of the close of business on the Closing
Date, and the amount of other Taxes of the Company allocable to the Pre-Closing
Tax Period shall be deemed to be the amount of such Tax for the entire taxable
period multiplied by a fraction the numerator of which is the number of days in
the taxable period ending on the Closing Date and the denominator of which is
the number of days in such taxable period.

7.2 Preparation of Tax Returns. Sellers shall prepare and file all income Tax
Returns for the Companies and the Subsidiaries for any tax periods ending on or
prior to the Closing Date, except for any Tax Returns relating to the
Subsidiaries due after the Closing Date in which case Purchaser shall prepare
such Tax Returns and Sellers shall have the right to review and approve such Tax
Returns at least 10 business days prior to filing, which approval shall not be
unreasonably withheld. Except as otherwise provided in the preceding sentence,
Purchaser shall prepare all Tax Returns for the Companies and the Subsidiaries.
Any officer of Company as of the day immediately preceding the Closing Date
shall have the authority, and by execution of this Agreement Purchaser hereby
grants any such officer the authority, to sign any of such Tax Returns prepared
by Purchaser. Sellers shall reimburse Purchaser for Taxes of the Companies and
the Subsidiaries which are allocable to the Pre-Closing Period (in accordance
with Section 7.1) within 15 days after payment by Purchaser or the applicable
Company and its Subsidiaries of such Taxes. Purchaser shall not file, or cause
any of the Companies or any of the Subsidiaries to file, any amended Tax Returns
for any Company or any of the Subsidiaries for tax periods that include a period
prior to the Closing Date without prior written consent of Sellers, such consent
not to be unreasonably withheld or delayed.

7.3 Payment Over of Refunds. The Companies and the Subsidiaries shall promptly
pay, and Purchaser shall cause the Companies to pay, to Seller any refund,
overpayment, or credit (including any interest paid or credited with respect
thereto) of Taxes attributable to Tax periods (or portions thereof) ending on or
before the Closing Date.

7.4 Control of Tax Audits. Sellers shall have the right, at its own expense, to
control any audit or examination by any Governmental Authority (a “Tax Audit”),
initiate any claim for refund, contest, resolve and defend against any
assessment, notice of deficiency, or other adjustment or proposed adjustment
relating to any and all Taxes for any taxable period ending on or before the
Closing Date with respect to any Company and/or the Subsidiaries; provided that
Sellers shall not resolve any such contest without the consent of Purchaser,
such consent not to be unreasonably withheld or delayed. Purchaser shall have
the right, at its own expense, to control, or have the applicable Company
control, any other Tax Audit, initiate any other claim for refund, and contest,
resolve and defend against any other assessment, notice of deficiency, or other
adjustment for tax years beginning after the Closing Date.

7.5 Cooperation. Purchaser, the Companies and the Subsidiaries, on the one hand,
and Sellers, on the other hand, shall cooperate fully, as and to the extent
reasonably requested by the other party, in connection with the filing of Tax
Returns pursuant to this Article 7, and any audit, litigation or other
proceeding with respect to Taxes. Such cooperation shall include the retention
and (upon the other party’s request) the provision of records and information
which are reasonably relevant to any such audit, litigation or other proceeding
and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder.
Purchaser, the Companies, and Sellers shall (i) retain all books and records
with respect to Tax matters pertinent to the applicable Company and the
Subsidiaries relating to any taxable period beginning before the Closing Date
until the expiration of the statute of limitations (and, to the extent notified
by Purchaser or Sellers, any extensions thereof) of the respective taxable
periods, and to abide by all record retention agreements entered into with any
Governmental Authority and (ii) to give the other party reasonable written
notice prior to transferring, destroying or discarding any such books and
records and, if the other party so requests, the applicable Company or Sellers
as the case may be, shall allow the other party to take possession of such books
and records. Upon request, Purchaser and Sellers further agree to use their
reasonable commercial efforts to obtain any certificate or other document from
any Governmental Authority or any other Person as may be necessary to mitigate,
reduce or eliminate any Tax that could be imposed (including but not limited to
with respect to the transactions contemplated hereby).

7.6 Transfer Taxes. Purchaser and Seller shall each bear one-half of any sales,
transfer, stamp, real property transfer or gains or similar Taxes incurred,
whether direct or indirect, as a result of the purchase of the Equity Interests
by the Purchaser.

ARTICLE 8

DELIVERIES AT CLOSING

8.1 Conditions Precedent to Closing of Purchaser. Purchaser’s obligation to
consummate the transactions contemplated hereby is subject, at Purchaser’s
option, to the fulfillment and satisfaction of each of the following conditions:

(a) The representations and warranties of each Seller contained in this
Agreement will be true and correct in all material respects on and as of the
Closing Date with the same force and effect as though made on and as of the
Closing Date, except representations and warranties specifically made only as of
an earlier date; each Seller will have performed and complied in all material
respects with all covenants and agreements required by this Agreement to be
performed or complied with by such Seller on or prior to the Closing Date and
each Seller will have delivered to Purchaser a certificate, dated the Closing
Date and signed by an officer of such Seller to the foregoing effect; and

(b) No action, suit or proceeding will have been instituted before any court or
Governmental Authority or instituted or threatened by any Person which seeks to
restrain or prevent the carrying out of the transactions contemplated hereby.

8.2 Conditions Precedent to Closing of Sellers. Sellers’ obligation to
consummate the transactions contemplated hereby is subject, at Sellers’ option,
to the fulfillment and satisfaction of each of the following conditions:

(a) The representations and warranties of Purchaser contained in this Agreement
will be true and correct in all material respects on and as of the Closing Date
with the same force and effect as though made on and as of the Closing Date,
except representations and warranties specifically made only as of an earlier
date; Purchaser will have performed and complied in all material respects with
all covenants and agreements required by this Agreement to be performed or
complied with by Purchaser on or prior to the Closing Date and Purchaser will
have delivered to Sellers a certificate, dated the Closing Date and signed by an
officer of Purchaser to the foregoing effect; and

(b) No action, suit or proceeding will have been instituted before any court or
Governmental Authority or instituted or threatened by any Person which seeks to
restrain or prevent the carrying out of the transactions contemplated hereby.

8.3 The Companies’ and Sellers’ Deliveries at Closing. The Companies and the
Sellers, as applicable, shall deliver to Purchaser at Closing:

(c) An assignment of membership interest or stock power assigning all of the
Equity Interests to Purchaser.

(d) Good standing certificate or the equivalent for each Company, dated no
earlier than ten (10) days before the Closing Date, from the jurisdiction of
incorporation or formation.

(e) Duly executed resignations of each member of the board of directors of each
Company.

(f) The minute books, equity transfer books or similar books and records and
seal, if available, of each Company (or as soon as possible after Closing).

(g) To the extent necessary and to the extent such authorizations are in the
name of an employee of a Seller, authorized forms to change permitted users and
authorized persons for banking relationships.

(h) All keys to safe deposit boxes of any Company, if any, which are held by a
Seller and authorized forms to change the permitted users of the safe deposit
boxes.

8.4 Purchaser’s Deliveries at Closing. Purchaser shall deliver to the Sellers at
Closing wire transfers of immediately available United States federal funds in
the amounts equal to the Purchase Price less the Deposits, to be wired pursuant
to Sellers’ wire instructions.

ARTICLE 9

TERMINATION

9.1 Right to Terminate. Notwithstanding anything to the contrary set forth in
this Agreement, this Agreement may be terminated and the transactions
contemplated herein abandoned at any time prior to the Closing:



  (a)   by mutual written consent of Purchaser, on the one hand, and Sellers on
the other;



  (b)   by Purchaser, on the one hand, or Sellers on the other hand, if a court
of competent jurisdiction shall have issued an order, decree or ruling
permanently restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement, and such order, decree, ruling or other action
shall have become final and nonappealable;



  (c)   by Sellers if Purchaser (x) breaches its representations and warranties
in any material respect or (y) fails to comply in any material respect with any
of its covenants or agreements contained herein; provided that Sellers shall
have first provided Purchaser with a 15 day period to cure such breach after
receipt of notice thereof by Sellers;



  (d)   by Purchaser if Sellers and/or the Companies (x) breach their
representations and warranties in any material respect or (y) fail to comply in
any material respect with any of its covenants or agreements contained herein,
provided that Purchaser shall have first provided Sellers with a 15 day period
to cure such breach after receipt of notice thereof by Purchaser; or



  (e)   in the manner set forth in Section 5.11.

9.2 Effect of Termination. In the event of termination of this Agreement by
either Purchaser or Sellers as provided above, the provisions of this Agreement
shall immediately become void and of no further force and effect, other than
this Section 9.2 and Sections 5.2 (Confidentiality) and 5.3 (Publicity), the
limitations on indemnity set forth in Article 7, 10.2 (Expenses), 10.4
(Controlling Law) and 10.13 (Arbitration/Mediation), which shall each survive
the termination of this Agreement, and there shall be no liability on the part
of any of Purchaser or any Seller to one another, except for material breaches
of this Agreement prior to the time of such termination.

ARTICLE 10
MISCELLANEOUS PROVISIONS

10.1 Further Assurances. Each party to this Agreement shall execute, acknowledge
and deliver any further documents and instruments and take any other action
consistent with the terms of this Agreement that may reasonably be requested by
the other party for the purpose of giving effect to the transactions
contemplated by this Agreement, whether before, concurrent with or after the
consummation of the transactions contemplated hereby.

10.2 Expenses. Each of the parties shall pay all costs and expenses incurred by
it or on its behalf in connection with this Agreement and the transactions
contemplated hereby, including, without limitation, fees and expenses of its own
financial consultants, accountants and counsel.

10.3 Entire Agreement. This Agreement, together with the agreements referred to
herein and the Schedules hereto and thereto, set forth the entire agreement
between the parties with regard to the subject matter hereof and thereof.

10.4 Governing Law; Jurisdiction. The validity, construction and performance of
this Agreement, and any Action arising out of or relating to this Agreement
shall be governed by the Laws of the State of Delaware, without regard to the
Laws of the State of Delaware as to choice or conflict of Laws.

10.5 Waiver and Amendment. This Agreement may be amended, supplemented, modified
and/or rescinded only through an express written instrument signed by the
parties or their respective successors and permitted assigns. Any party may
specifically and expressly waive in writing any portion of this Agreement or any
breach hereof, but only to the extent such provision is for the benefit of the
waiving party, and no such waiver shall constitute a other or continuing waiver
of any preceding or succeeding breach of the same or any other provision. The
consent by one party to any act for which such consent was required shall not be
deemed to imply consent or waiver of the necessity of obtaining such consent for
the same or similar acts in the future, and no forbearance by a party to seek a
remedy for noncompliance or breach by another party shall be construed as a
waiver of any right or remedy with respect to such noncompliance or breach.

10.6 Assignment. Except as specifically provided otherwise in this Agreement,
neither this Agreement nor any interest herein shall be assignable (voluntarily,
involuntarily, by judicial process, operation of Law, or otherwise), in whole or
in part, by any party without the prior written consent of the other party.
Notwithstanding the foregoing, each Seller may, without the consent of
Purchaser, whether before or after the Closing, assign all of its rights and
obligations under this Agreement to any affiliate of such Seller, provided that
such assignment does not relieve any Seller of any of its obligations under this
Agreement, and Purchaser may, without the consent of Sellers, whether before or
after the Closing, assign all of its rights and obligations under this Agreement
to any affiliate, provided that such assignment shall not relieve Purchaser of
any of its obligations under this Agreement.

10.7 Successors and Assigns; No Third Party Beneficiary. Each of the terms,
provisions, and obligations of this Agreement shall be binding upon, shall inure
to the benefit of, and shall be enforceable by the parties and their respective
legal representatives, successors and permitted assigns. Nothing in this
Agreement will be construed as giving any Person, other than the parties to this
Agreement and their successors and permitted assigns, any right, remedy or claim
under, or in respect of, this Agreement or any provision hereof.

10.8 Notices. All notices, requests, demands and other communications made under
this Agreement shall be in writing, correctly addressed to the recipient as
follows:

If to Sellers:

David Corporation
Foresight Software, Inc.
Process Software, LLC
ProfitKey International, LLC
c/o Platinum Equity, LLC
360 North Crescent Drive, South Building
Beverly Hills, California 90210
Attention: Eva M. Kalawski, Esq.
Facsimile No.: (310) 712-1863

If to Purchaser:

Halo Technology Holdings
200 Railroad Avenue
Greenwich, Connecticut 06830
Attention: Ernest Mysogland
Facsimile No.: (203) 422-5329

Notices, requests, demands and other communications made under this Agreement
shall be deemed to have been duly given (i) upon delivery, if served personally
on the party to whom notice is to be given, (ii) on the date of receipt, refusal
or non-delivery indicated on the receipt if mailed to the party to whom notice
is to be given by first class mail, registered or certified, postage prepaid, or
by air courier, or (iii) upon confirmation of satisfactory transmission of a
facsimile if sent by facsimile. Any party may give written notice of a change of
address in accordance with the provisions of this Section and after such notice
of change has been received, any subsequent notice shall be given to such party
in the manner described at such new address.

10.9 Severability. Each provision of this Agreement is intended to be severable.
Should any provision of this Agreement or the application thereof be judicially
declared to be or become illegal, invalid, unenforceable or void, the remainder
of this Agreement will continue in full force and effect and the application of
such provision to other Persons or circumstances will be interpreted so as
reasonably to effect the intent of the parties.

10.10 Cumulative Remedies. No remedy made available hereunder by any of the
provisions of this Agreement is intended to be exclusive of any other remedy,
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at Law or in equity or
by statute or otherwise.

10.11 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute a single agreement.

10.12 Facsimile Signatures. This Agreement and any other document or agreement
executed in connection herewith (other than any document for which an originally
executed signature page is required by law) may be executed by delivery of a
facsimile copy of an executed signature page with the same force and effect as
the delivery of an originally executed signature page. In the event any party
delivers a facsimile copy of a signature page to this Agreement or any other
document or agreement executed in connection herewith, such party shall deliver
an originally executed signature page upon request; provided, however, that the
failure to deliver any such originally executed signature page shall not affect
the validity of the signature page delivered by facsimile, which has and shall
continue to have the same force and effect as the originally executed signature
page.

10.13 Arbitration/Mediation. Except to the extent a party is entitled to
injunctive or other equitable relief, any controversy or claim arising out of or
relating to this Agreement or any agreement referred to herein or attached
hereto, shall first be attempted to be settled by mediation (by a mutually
agreeable mediator located in a mutually agreeable location) and then by binding
arbitration before a single arbitrator in accordance with the then existing
rules for commercial arbitration of the American Arbitration Association, and
judgment upon any award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. Such arbitration shall be held in a mutually
agreeable location. The costs of such arbitration (other than attorneys’ fees
and other experts’ fees and related costs) shall be borne equally by the
parties. Each party shall bear its own attorneys’ fees and other experts’ fees
and related costs. The arbitrator shall not have the authority to award punitive
damages or to award attorneys’ fees or costs to any party in any such
arbitration proceedings.

10.14 Interpretation. The language in all parts of this Agreement shall be in
all cases construed simply according to its fair meaning and not strictly for or
against any party. The captions of the Sections and Subsections of this
Agreement are for convenience only and shall not affect the construction or
interpretation of any of the provisions of this Agreement. Except as otherwise
provided or if the context otherwise requires, whenever used in this Agreement,
(a) any noun or pronoun shall be deemed to include the plural and the singular,
(b) the terms “include” and “including” shall be deemed to be followed by the
phrase “without limitation,” (c) the word “or” shall be inclusive and not
exclusive, (d) unless the context otherwise requires, all references to Articles
and Sections refer to Articles and Sections of this Agreement and all references
to Schedules are to Schedules attached to this Agreement, each of which is made
a part of this Agreement for all purposes, (e) the words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Section or other subdivision, (f) any definition of or
reference to any Law, agreement, instrument or other document herein will be
construed as referring to such Law, agreement, instrument or other document as
from time to time amended, supplemented or otherwise modified, and (g) any
definition of or reference to any statute will be construed as referring also to
any rules and regulations promulgated thereunder.

10.15 Warranty of Authority. Each of the entities signing this Agreement
warrants and represents that the individual signing on behalf of such entity is
duly authorized and empowered to enter into this Agreement and bind such entity
hereto.

IN WITNESS WHEREOF, each of the parties has executed this Agreement as of the
date first set forth above.

PURCHASER:

WARP TECHNOLOGY HOLDINGS, INC.

By: /s/ Ernest C. Mysogland
Name: Ernest C. Mysogland
An authorized officer

DAVID/PROFITKEY SELLER:

PLATINUM EQUITY, LLC

By: /s/ Sally A. Ward
Name: Sally A. Ward
An authorized officer

PROCESS SELLER:

MILGO HOLDINGS, LLC

By: /s/ Sally A. Ward
Name: Sally A. Ward
An authorized officer

FORESIGHT SELLER:

ENERGYTRACS ACQUISITION CORP.

By: /s/ Sally A. Ward
Name: Sally A. Ward
An authorized officer

Agreed for purposes of Section 5.10 of this Agreement only:

David Corporation

By: /s/ Sally A. Ward
Name: Sally A. Ward
An authorized officer
ProfitKey International, LLC

By: /s/ Sally A. Ward
Name: Sally A. Ward
An authorized officer

Foresight Software, Inc.

By: /s/ Sally A. Ward
Name: Sally A. Ward
An authorized officer

Process Software, LLC

By: /s/ Sally A. Ward
Name: Sally A. Ward
An authorized officer

